Exhibit 10.3



EMPLOYMENT AGREEMENT


 
 
THIS AGREEMENT is made and entered into this 22th day of July, 2010, by and
between HYPERDYNAMICS CORPORATION, a Delaware corporation (the "Company"), and
John O’Keefe ("Employee").
 
 
W I T N E S S E T H:


        WHEREAS, Employee and the Company deem it to be in their respective best
interests to enter into an agreement providing for the Company's employment of
Employee pursuant to the terms herein stated;
 
 
NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, it is hereby agreed as follows:


        1.     Effective Date. This Agreement shall be effective on the 22th day
of July, 2010, which date shall be referred to herein as the "Effective Date".


        2.     Position and Duties:


               (a) Henceforth, the Company hereby employs Employee as its
Executive Vice President and Chief Financial Officer, pursuant to the terms of
this Agreement commencing as of the Effective Date for the "Term of Employment"
(as herein defined below). Employee shall devote his best efforts and his full
business time and attention to the performance of the services defined by the
by-laws of the company, services customarily incident to such office and
position and to such other services of a senior Employee nature as may be
reasonably assigned by the Chief Executive Officer or requested by the Board of
Directors (the "Board") of the Company which may include services for one or
more subsidiaries or affiliates of the Company. Employee shall in his capacity
as an employee of the Company be responsible to and obey the reasonable and
lawful directives of the Chief Executive Officer and the Board of Directors of
Hyperdynamics Corporation.


               (b) Employee shall devote his full time (as defined below) and
attention to such duties, except for sick leave, periodic personal trips and
vacations as determined not to conflict with the material operations of the
Company, and excused leaves of absences otherwise. Employee shall use his best
efforts during the Term of Employment to protect, encourage, and promote the
interests of the Company.


Full time with respect to this agreement is understood to credit the Employee
for his on-call status with regard to managing employees located around the
world and recognizing that the Employee’s hours of specific work for the company
are not limited to any specific range of time during a work day but can be
accomplished around the clock and on weekends and/or holidays if deemed
necessary by the Chief Executive Officer or the  Employee himself, and certain
responsibilities of Employee’s responsibilities, as approved by the Chief
Executive Officer, may be done at any physical location including Employee’s
home.  As approved by the Chief Executive Officer, the company may establish
full home computer system and access communications capabilities for Employee as
deemed necessary by mutual agreement of the Chief Executive Officer and
Employee.  The principal duties of the employee are described in Attachment A.


               (c) Notwithstanding paragraph 2(b), Employee shall be entitled to
sit as a director on other boards of directors and contacts with certain
companies so long as doing so presents no conflicts of interest with Employee's
performance of his duties or his positions at the Company, as determined and
approved by the board of directors.


        3.     Compensation:


               (a) Base Salary. The Company shall pay to Employee during the
Term of Employment a minimum salary at the rate of two hundred thousand US
dollars (US$200,000.00) per year.  Such salary shall be payable Bi-Weekly,
Semi-monthly, or monthly in accordance with the Company's normal payroll
procedures (Employee's annual salary, as set forth above or as increased from
time to time as set forth herein, shall be referred to hereinafter as "Base
Salary"). At no time during the Term of Employment shall Employee's Base Salary
be decreased from the amount of Base Salary then in effect.


               (b) Performance Bonus. In addition to the compensation otherwise
payable to Employee pursuant to this Agreement, Employee shall be eligible to
receive performance bonus(es), as a cash sum in U.S. dollars, as determined and
agreed to from time to time by the Chief Executive Officer and the Board of
Directors. The performance bonus target shall be 50% with a maximum amount of
100%. The performance targets and weightings are listed in Attachment B.


               (c) Long-Term Incentive/Stock Options. Upon execution of this
Agreement, and  once approved by the Compensation Committee and recommended to
the board of directors and then approved by the board of directors, the board of
directors will take action to grant Employee 200,000 S8 registered stock options
to purchase the common stock of the Company.  These options are subject to the
Company’s 2010 Equity Incentive Plan, 1/3 of such options shall vest on each of
the first, second and third anniversaries of the date on which they are
originally granted (Grant Date).  The employee will also be granted 100,000
options on the Grant Date which will vest if and when the Share price attains a
closing market price of $3/share or more for five consecutive days. The strike
price of both sets of options will be the share price at the close of business
on July 20, 2010.




        4.     Benefits During the Term of Employment:


               (a) Employee shall be eligible to participate in any life, health
and long-term disability insurance programs, pension and retirement programs,
any 401 (k) plans which may be put in place by the Company, stock option and
other incentive compensation programs, paid Company holidays and other fringe
benefit programs made available to senior employees of the Company from time to
time, and Employee shall be entitled to receive such other fringe benefits as
may be granted to him from time to time by the Company's Board of Directors. If
the employee does not participate in the health/benefit plans, the amount that
the company would have contributed will be reimbursed monthly.


               (b) The Company shall reimburse Employee for reasonable business
expenses incurred in performing Employee's duties and promoting the business of
the Company, including professional association fees, reasonable entertainment
expenses, travel and lodging expenses, following presentation of documentation
in accordance with the Company's business expense reimbursement policies.
 
 
        5. Term; Termination of Employment. As used herein, the phrase "Term of
Employment" shall mean the period commencing on the Effective Date and ending on
the same date three (3) years later; provided, however, that as of the
expiration date of each of (i) the initial Term of Employment and (ii) if
applicable, any Renewal Period (as defined below), the Term of Employment shall
automatically be extended for a one (1) year period (each a "Renewal Period")
unless either the Company or Employee provides 60 days (2) months' notice to the
contrary. Notwithstanding the foregoing, the Term of Employment shall expire on
the first to occur of the following:


(a)  
Termination by the Company. Notwithstanding anything to the contrary in this
Agreement, whether express or implied, the Company may, at any time, terminate
Employee's employment for any reason other than Cause, Death or Disability by
giving Employee at least 60 days' prior written notice of the effective date of
termination. Company may terminate Employee's employment for Cause, Death or
Disability without prior notice, except that Employee may not be terminated for
substantial and willful failure to perform specific and lawful directives of the
Board, unless and until the Board has given him reasonable written notice of its
intended actions and specifically describing the alleged events, activities or
omissions giving rise thereto and with respect to those events, activities or
omissions for which a cure is possible, a reasonable opportunity to cure such
breach; and provided further, however, that for purposes of determining whether
Cause is present, no act or failure to act by Employee shall be considered
"willful" if done or omitted from being done by Employee in good faith and in
the reasonable belief that such act or omission was in the best interest of the
Company and/or required by applicable law.

(b)  
Termination of Employment following change of control. If the Employers’ common
stock closing price is above $2.00 per share on a trading day that is within
five trading days of the date of a Change of Control, Executive’s employment
with Employer or an Affiliate or successor of Employer is terminated for any
reason other than death, Inability to Perform, or Cause, Executive will be paid
the Vacation Payment and any unreimbursed Business Expenses no later than 30
days after the Employee Termination Date.  In addition, if, within 45 days after
the Employee Termination Date, Executive has signed a general release agreement
and Executive does not evoke such release, Employer shall pay Executive a lump
sum of either (A) equivalent of the salary he has received to date if he has
been employed less than one year or (B) one year base salary if he has been
employed one year or more. If the share price is between $1.25 per share and
$2.00 per share the amounts in (A) or (B) where applicable will be reduced by
50%.



              (c) Termination by Employee. In the event that Employee's
employment with the Company is voluntarily terminated by Employee, the Company
shall have no further obligation hereunder from and after the effective date of
termination. Employee shall give the Company at least 30 days' advance written
notice of his intention to terminate his employment hereunder.


              (d) Salary, Benefits, and Severance Pay. Upon Termination. In the
event of termination of employment, Employee shall receive all regular Base
Salary due up to the date of termination, and if it has not previously been paid
to Employee, Employee shall be paid any Bonus to which Employee had become
entitled under Bonus(es) approved for Employee, prior to the effective date of
such termination. The Company shall have no further obligation hereunder from
and after the effective date of termination except as to policies put in place
for severance pay in certain situations such as Change of Control (5b).
Employee's stock options with respect to the Company's stock shall be subject to
the terms of the Hyperdynamics’ Employee Stock and Stock Option Plan or any
successor plan, which is a separate agreement. In the event of termination,
Employee's rights to other benefits aside from severance shall be governed by
the terms of the Company's retirement, insurance and other benefit plans and
programs then in effect in accordance with the terms of such plans.


        6.     Confidential Information, Non-Solicitation and
Non-Competition:  During the Term of Employment and at all times thereafter,
Employee shall not, except as may be required to perform his duties hereunder or
as required by applicable law, disclose to others or use, whether directly or
indirectly, any Confidential Information regarding the Company. "Confidential
Information" shall mean information about the Company, its subsidiaries and
affiliates, and their respective clients and customers that is not available to
the general public.
 
 
        7. Return of Company Documents: In the event Employee leaves the
employment of Company for whatever reason, Employee agrees to deliver to Company
any and all property situated on Company's premises and owned by Company
including disks and other storage media, filing cabinets or other work areas, is
subject to inspection by Company personnel at any time, with or without notice,
for the purpose of protecting Company's rights and interests in its intellectual
property.


        8. Taxes. All payments to be made to Employee under this Agreement will
be subject to any applicable withholding of federal, state and local income and
employment taxes. Any withholding regarding exercise of stock options will be
determined by including an opinion of a third party tax attorney paid by the
company as pertaining to any withholding which may or may not be required.


        9. Miscellaneous. This Agreement shall also be subject to the following
miscellaneous considerations:


               (a) Employee and the Company each represent and warrant to the
other that he or it has the authorization, power and right to deliver, execute,
and fully perform his or its obligations under this Agreement in accordance with
its terms.


               (b) This Agreement contains a complete statement of all the
arrangements between the parties with respect to Employee's employment by the
Company, this Agreement supersedes all prior and existing negotiations and
agreements between the parties concerning Employee's employment, and this
Agreement can only be changed or modified pursuant to a written instrument duly
executed by each of the parties hereto.


               (c) If any provision of this Agreement or any portion thereof is
declared invalid, illegal, or incapable of being enforced by any court of
competent jurisdiction, the remainder of such provisions and all of the
remaining provisions of this Agreement shall continue in full force and effect.


               (d) This Agreement shall be governed by and construed in
accordance with the internal, domestic laws of the State of Texas.


               (e) Any rights of Employee hereunder shall be in addition to any
rights Employee may otherwise have under benefit plans, agreements, or
arrangements of the Company to which he is a party or in which he is a
participant, including, but not limited to, any Company-sponsored employee
benefit plans. Provisions of this Agreement shall not in any way abrogate
Employee's rights under such other plans, agreements, or arrangements.


               (f) For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the named Employee at the address set forth below under his
signature; provided that all notices to the Company shall be directed to the
attention of the Board of Directors with a copy to the Secretary of the Company,
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only upon receipt.


               (g) Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.


               (h) Failure to insist upon strict compliance with any of the
terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times.


               (i) This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


(j) For the avoidance of doubt, the Employee represents, covenants and
warranties that his employment by the Employer will not breach any
confidentiality agreements, non-competition agreements or non-solicitation
agreements that the Executive may entered into with others.


        10. Survival of Provisions: The executory provisions of this Agreement
will survive the termination of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 



 
 
 
 
        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.


EMPLOYEE                                                                   

 
 








BY:  /s/ John O'Keefe

JOHN
O’KEEFE                                                                                 
TITLE:                      
EXECUTIVE VICE PRESIDENT
CHIEF FINANCIAL OFFICER 
 
 
 
COMPANY
HYPERDYNAMICS CORPORATION

BY: /s/ Ray Leonard
RAY LEONARD
TITLE:
CHIEF EXECUTIVE OFFICER






12012 Wickchester Lane
Houston, Texas 77041 Suite 475
Houston, Texas 77079



 
 
 

--------------------------------------------------------------------------------

 
